Judgment affirmed, with costs. The Official Beferee correctly found that defendant county had not abandoned the contract as a whole. His findings in respect to damages, as affirmed by the Appellate Division, were not based on the difference between the amount paid by the county and the quantum meruit value of the work as a whole nor upon quantities of work estimated but not performed, but were based on the separate quantum meruit value of the additional work performed in connection with the uncontemplated changes, delays and interruptions ordered and occasioned by defendant’s breach of the contract conditions and specifications. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster.